PER CURIAM.
Petitioner was arrested at 7:15 p.m. on July 12, 1998, for unlawfully driving in violation of the habitual traffic offender provision of section 322.34, Florida Statutes (1997). His plea here is that no probable cause determination was made in this case within the twenty-four (24) hours after the defendant was entitled to release, as provided under Florida Rule of Criminal Procedure 3.133(a)(4). The record supports the state’s concession of the validity of the above claim. Consequently, we award the petitioner a writ of habeas corpus and direct he be released upon his own recognizance, forthwith.